         Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 1 of 14

                                                                                             Fft%^s
                                                                                                   JUL^
(USAOGAN6/10) Search Warrant                                                                                   2019
                                         United States District Court 6y: [a. ATf^
                                                                        /U^ K      9JQrk
                                         NORTHERN DISTRICT OF GEORGIA                                    ^^
                           In the Matter of the Search of

                                                                                        APPLICATION AND
                                                                                         AFFIDAVIT FOR
     The Devices/ as described below,, which are presently                              SEARCH WARRANT
   located at FBI Rome RA.
                                                                                   Case number: 4:19-MC-43




I/ William M. WUson/ being duly sworn depose and say:

I am a Task Force Officer with the Federal Bureau of Investigation and have reason to believe that in. the
property described as:

a Samsung Galaxy S7 Edge cellular telephone/ Model SM-G935V/ IMEI number 357753074427033 and
a Samsung Galaxy S7 cellular telephone/ model SM-G930V, IMEI 352214080509921/ coUectively "the
Devices." The Devices are currently located at FBI Rome RA/ 600 East 1st Street/ Rome/ Georgia/

in the Northern District of Georgia there is now concealed certain information/ namely/


See Attachment MW


which constitutes evidence of a crime/ contraband, and property used in committing a crime, concerning
violations of Title 21 U.S.C. § 841 (a) (1) (possession with the intent to distribute controlled subs-fcances) and
Title 18 U.S.C. g 922(g)(l)(possession of firearm by convicted felon). The facts to support a finding of
Probable Cause are as follows:

SEE ATTACHED AFFIDAVIT

Continued on attached sheet made a part hereof.



 Sworn to before me/ and subscribed in my                        Signature of Affiant
 presence                                                        FBI TFO William M. Wilson



 July.         2019                                              Rome/ Georgia /\ ^"^
 Date                                                            City and State


 WALTER E. JOHNSON
 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer                              Signature q^ujsUcial Officer
 AUSA Michael Herskowitz
      Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 2 of 14




                                           AFFFDAVIT


       I, William M. Wilson, being first duly sworn, hereby depose and state as follows:



                      INTRODUCTION AND AGENT BACKGROUND


        1. I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—


electronic devices—which are currently in law enforcement possession, and the extraction from

that property of electronically stored information described in Attachment B.



       2. I am a Task Force Officer (TFO) with the Federal Bureau of Investigation (FBI)

Northwest Georgia Criminal Enterprise Task Force and have been so assigned since January

2016. I am employed by the Georgia Department of Corrections (DOC) as a Special Agent and

have been so employed since February 2015. Prior to my employment with DOC, I was

employed with a sheriffs office for twelve years. I graduated Magna Cum Laude with a

Bachelor of Science degree in criminal justice and graduated with a Master of Science degree in

Public Safety Administration. I graduated from the Basic Law Enforcement Training Course in

2003 and graduated from the Georgia Bureau of Investigation (GBI) Basic Agent Course in 2015

where I received training in the investigation of crimes and utilizing technology in investigations

such as the recovery of electronic evidence on cellular communication devices.

       3. During my tenure in law enforcement, I have participated in felony investigations

of state and federal law that included numerous controlled substances, drug trafficking, sexual

assault, wire fraud, and RICO investigations, as well as numerous other violations of law. I have

participated in multiple investigations where electronic communication devices, such as cellular
       Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 3 of 14




telephones, were utilized to facilitate the trafficking of illegal drugs and money that were

proceeds from the trafficking of illegal drugs and other crimes. During my law enforcement


career, I have written and executed search, seizure, and arrest warrants pertaining to the seizure

of all types of criminal evidence, such as illegal dmgs, drug paraphernalia, dmg records, and

drug proceeds as well as evidence of other types of crimes and arrests of individuals involved in

drug trafficking and money laundering activities. I have initiated, conducted, and participated in


at least 100 investigations involving drug trafficking activities and have deployed various

investigative techniques during those investigations.

        4. Based on my training and experience, I am familiar with drug traffickers and gang

members who commonly have in their possession firearms, including, but not limited to


handguns, pistols, revolvers, rifles, shotguns, machine guns, and other weapons; that said

firearms are used to protect and secure the gang member and/or drug trafficker's property, which

may include, but not limited to narcotics, narcotics paraphernalia, U.S. currency; and that

weapons are tools of a narcotics trafficker's trade. I am also familiar that drug traffickers and

gang members will use communication devices, such as cellular telephones to send photographs,

videos and text messages of guns they are trying to sell or purchase. Gang members often use

cellular phones to take photographs and videos of themselves with guns to help enhance their

status within the gang and as a fear tactic to other gang members and/or civilians. I am familiar

that drug traffickers often use multiple cellular phones to conduct drug business, often times

using one device to contact their drug suppliers and another device to contact their drug

customers.


        5. This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

                                                  2
      Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 4 of 14




                IDENTIFICATION OF THE DEVICES TO BE EXAMINED


       6. The property to be searched is a Samsung Galaxy S7 Edge cellular telephone,

Model SM-G935V, IMEI number 357753074427033 and a Samsung Galaxy S7 cellular

telephone, model SM-G930V, IMEI 352214080509921, collectively "the Devices." The

Devices are currently located at FBI Rome RA, 600 East 1st Street, Rome, Georgia, within the

Northern District of Georgia.



       7. The applied-for warrant would authorize the forensic examination of the Devices

for the purpose of identifying electronically stored data particularly described in Attachment B,

that relate to violations of 18 U.S.C. 922(g)(l) (possession of a firearm by a convicted felon)

and/or 21 U.S.C. 841(a)(l) (possession of controlled substances with the intent to distribute).



                                      PROBABLE CAUSE


       8. On June 20, 2019,1 received information from a confidential human source

(CHS) involving a threat to human life. According to the CHS, an inmate within the Georgia

Department of Corrections instructed Dustin Womack ("Womack"), the suspected owner of the

Devices, to "shoot up" a particular residence. Womack is a gang member, convicted felon, and

had an active warrant for a probation violation. As a convicted felon, Womack is prohibited

from possessing a firearm.



       9. On June 21, 2019, law enforcement officers located Womack at the Sunrise Inn

and Suites, 1610 Martha Berry Blvd., Rome, Georgia, forced entry into Womack's room, and

witnessed Womack run towards the bathroom. While apprehending Womack, officers observed a
       Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 5 of 14




Springfield Armory pistol in the bathtub as well as suspected methamphetamine on a nightstand.

Officers secured the motel room and obtained a State of Georgia search warrant.



        10. Upon execution of the search warrant, law enforcement seized the pistol as well

as large quantities ofmethamphetamine and ledgers from a safe within the room. Based upon

my training and experience, the quantity ofmethamphetamine together with the ledgers indicate

that the drugs were intended for distribution and sale. Also inside of the safe was a wallet with

Womack's identification.



        11. The Devices were located inside of the room on a bathroom sink area. Womack

made statements to law enforcement indicating that the items inside of the room belonged to

him. Although two females were also inside of the room, the females had cellular phones which

were attributed to them.



        12. On June 25, 2019,1 obtained the Devices from local law enforcement and secured

them in a locker at the FBI Rome RA, where they remain currently. The Devices have been

stored in a manner in which their contents are, to the extent material to this investigation, in

substantially the same state as they were when the Devices first came into the possession of the

FBI.



        13. I know that Springfield Armory does not manufacture firearms in the State of

Georgia. Therefore, the firearm referenced above and found in the bathtub moved in and

affected interstate commerce.
      Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 6 of 14




                                    TECHNICAL TERMS


       14. Based on my training and experience, I use the following technical terms to

convey the following meanings:



          a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

              telephone) is a handheld wireless device used for voice and data communication


              through radio signals. These telephones send signals through networks of

              transmitter/receivers, enabling communication with other wireless telephones or

              traditional "land line" telephones. A wireless telephone usually contams a "call

              log," which records the telephone number, date, and time of calls made to and

              from the phone. In addition to enabling voice communications, wireless

              telephones offer a broad range of capabilities. These capabilities include: storing

              names and phone numbers in electronic "address books;" sending, receiving, and

              storing text messages and e-mail; taking, sending, receiving, and storing still

              photographs and moving video; storing and playing back audio files; storing

              dates, appointments, and other information on personal calendars; and accessing

              and downloading information from the Internet. Wireless telephones may also

              include global positioning system ("GPS") technology for determining the

              location of the device.



          b. Digital camera: A digital camera is a camera that records pictures as digital

              picture files, rather than by using photographic film. Digital cameras use a

              variety affixed and removable storage media to store their recorded images.

              Images can usually be retrieved by connecting the camera to a computer or by
Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 7 of 14




      connecting the removable storage medium to a separate reader. Removable

      storage media include various types of flash memory cards or miniature hard

      drives. Most digital cameras also include a screen for viewing the stored images.

      This storage media can contain any digital data, including data unrelated to

      photographs or videos.


   c. Portable media player: A portable media player (or "MP3 Player" or iPod) is a

      handheld digital storage device designed primarily to store and play audio, video,

      or photographic files. However, a portable media player can also store other

      digital data. Some portable media players can use removable storage media.

      Removable storage media include various types of flash memory cards or

      miniature hard drives. This removable storage media can also store any digital

      data. Depending on the model, a portable media player may have the ability to

      store very large amounts of electronic data and may offer additional features such

      as a calendar, contact list, clock, or games.



   d. GPS: A GPS navigation device uses the Global Positioning System to display its

      current location. It often contains records the locations where it has been. Some

      GPS navigation devices can give a user driving or walking directions to another

      location. These devices can contain records of the addresses or locations involved

      in such navigation. The Global Positioning System (generally abbreviated

      "GPS") consists of 24 NAVSTAR satellites orbiting the Earth. Each satellite

      contains an extremely accurate clock. Each satellite repeatedly transmits by radio

      a mathematical representation of the current time, combined with a special
Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 8 of 14




      sequence of numbers. These signals are sent by radio, using specifications that

      are publicly available. A GPS antenna on Earth can receive those signals. When

      a GPS antenna receives signals from at least four satellites, a computer connected

      to that antenna can mathematically calculate the antenna's latitude, longitude, and

      sometimes altitude with a high level of precision.



   e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used


      for storing data (such as names, addresses, appointments or notes) and utilizing

      computer programs. Some PDAs also function as wireless communication

      devices and are used to access the Internet and send and receive e-mail. PDAs

      usually include a memory card or other removable storage media for storing data

      and a keyboard and/or touch screen for entering data. Removable storage media

      include various types of flash memory cards or miniature hard drives. This

      removable storage media can store any digital data. Most PDAs run computer

      software, giving them many of the same capabilities as personal computers. For

      example, PDA users can work with word-processing documents, spreadsheets,

      and presentations. PDAs may also include global positioning system ("GPS")

      technology for determining the location of the device.



   f. Internet: The Internet is a global network of computers and other electronic

      devices that communicate with each other. Due to the structure of the Internet,

      connections between devices on the Internet often cross state and mtemational

      borders, even when the devices communicating with each other are in the same

      state.


                                        7
      Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 9 of 14




        15. Based on my training, experience, and research, and from consulting the

manufacturer's advertisements and product technical specifications available online at

http://www.samsung.com, I know that the Devices have capabilities that allow it to serve as a

wireless telephone, digital camera, portable media player, GPS navigation device, and PDA. In

my training and experience, examining data stored on devices of this type can uncover, among

other things, evidence that reveals or suggests who possessed or used the device.



                  ELECTRONIC STORAGE AND FORENSIC ANALYSIS


        16. Based on my knowledge, training, and experience, I know that electronic devices

can store information for long periods of time. Similarly, things that have been viewed via the

Internet are typically stored for some period of time on the device. This information can

sometimes be recovered with forensics tools.



        17. Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only electronically stored information that might serve as direct

evidence of the crimes described on the warrant, but also forensic evidence that establishes how

the Devices were used, the purpose of its use, who used it, and when. There is probable cause to

believe that this forensic electronic evidence might be on the Devices because:



           a. Data on the storage medium can provide evidence of a file that was once on the

               storage medium but has since been deleted or edited, or of a deleted portion of a

               file (such as a paragraph that has been deleted from a word processing file).
     Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 10 of 14




           b. Forensic evidence on a device can also indicate who has used or controlled the

              device. This "user attribution" evidence is analogous to the search for "indicia of


               occupancy" while executing a search warrant at a residence.



           c. A person with appropriate familiarity with how an electronic device works may,

               after examining this forensic evidence in its proper context, be able to draw

               conclusions about how electronic devices were used, the purpose of their use, who

              used them, and when.



           d. The process of identifying the exact electronically stored information on a storage

              medium that is necessary to draw an accurate conclusion is a dynamic process.

              Electronic evidence is not always data that can be merely reviewed by a review

              team and passed along to investigators. Whether data stored on a computer is

               evidence may depend on other information stored on the computer and the

              application of knowledge about how a computer behaves. Therefore, contextual

               information necessary to understand other evidence also falls within the scope of

              the warrant.



           e. Further, in finding evidence of how a device was used, the purpose of its use, who

              used it, and when, sometimes it is necessary to establish that a particular thing is

              not present on a storage medium.



       18. Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit the examination of the Devices

consistent with the warrant. The examination may require authorities to employ techniques,
      Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 11 of 14




including but not limited to computer-assisted scans of the entire medium, that might expose

many parts of the device to human inspection in order to determine whether it is evidence

described by the warrant.



       19. Manner of execution. Because this warrant seeks only permission to examine

devices already in law enforcement's possession, the execution of this warrant does not involve

the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.


                                         CONCLUSION


       20. I submit that this affidavit supports probable cause for a search warrant

authorizing the examination of the Devices described in Attachment A to seek the items

described in Attachment B.




                                                10
     Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 12 of 14




                                      ATTACHMENT A


       The property to be searched is a Samsung Galaxy S7 Edge cellular telephone, Model SM-

G935V, IMEI number 357753074427033 and a Samsung Galaxy S7 cellular telephone, model

SM-G930V, IMEI 352214080509921, collectively "the Devices."

       The Devices are currently located at FBI Rome RA, 600 East 1st Street, Rome, Georgia,

within the Northern District of Georgia.


       This warrant authorizes the forensic examination of the Devices for the purpose of

identifying the electronically stored information described in Attachment B.
      Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 13 of 14




                                        ATTACHMENT B


        1. All records on the Devices described in Attachment A that relate to violations of


18 U.S.C. 922(g)(l) (possession of a firearm by a convicted felon) and/or 21 U.S.C. 841(a)(l)

(possession of controlled substances with the intent to distribute), and involve Dustin Womack,

including:


             a. lists of drug customers and related identifying information;



             b. types, amounts, and prices of drugs trafficked as well as dates, places, and

                amounts of specific transactions;



             c. any information related to sources of drugs (including names, addresses, phone

                numbers, or any other identifying information);


             d. any mformation recording Dustin Womack's schedule or travel;



             e. all bank records, checks, credit card bills, account information, and other financial

                records; and


             f. possession or use of firearms.



       2. Evidence of user attribution showing who used or owned the Devices at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usemames and passwords, documents, and browsing history;


        This warrant authorizes a review of electronic storage media and electronically stored

information seized or copied pursuant to this warrant in order to locate evidence, fruits, and

instrumentalities described in this warrant. The review of this electronic data may be conducted
     Case 4:19-mc-00043-WEJ Document 1 Filed 07/24/19 Page 14 of 14




by any government personnel assisting in the investigation, who may include, in addition to law

enforcement officers and agents, attorneys for the government, attorney support staff, and

technical experts. Pursuant to this warrant, the FBI may deliver a complete copy of the seized or

copied electronic data to the custody and control of attorneys for the government and their

support staff for their independent review.
